 

Exhibit 10.1

 

15 Inverness Way East



Englewood, Colorado 80112

 

+303 790 0600 Phone

 

ihsmarkit.com 

 [image_002.jpg]        

July 14, 2020

 

Mr. Todd Hyatt
c/o IHS Global Inc.
15 Inverness Way
East Englewood, CO 80112

 

Dear Mr. Hyatt:

 

I write to memorialize our discussions regarding anticipated changes to your
employment with IHS Global Inc. (the “Company”). Effective July 13, 2020, your
new position and title will be Special Advisor to the CEO. This is a part-time
position in which we anticipate you will work at least 20 hours per week. Your
salary in this exempt role will be $35,568 per annum, subject to standard
deductions and withholdings, and payable in accordance with the Company’s
standard payroll practices.

 

Should you achieve certain mutually agreed upon strategic goals, with such goals
to be decided between you and the Company no later than August 1, 2020, you will
be eligible for a one-time lump sum bonus of $1 million, less (1) any salary you
have received between July 13, 2020 and the date of the achievement of the
strategic goals and (2) any required deductions and withholdings.

 

By your signature on this agreement, you are resigning from your position as an
officer of IHS Markit Ltd. and will no longer be considered an executive officer
or a Section 16 officer of IHS Markit Ltd. You will no longer be subject to any
share ownership guidelines applicable to the IHS Markit executive team.

 

Except as modified herein, your employment remains subject to the terms and
conditions set forth in your employment letter dated October 31, 2013, as
amended on July 8, 2016 and February 3, 2017 (collectively, the “Employment
Agreement”). You acknowledge that these changes to your position have been
mutually agreed upon and do not constitute “Good Reason” as that term is defined
in the Employment Agreement. For the avoidance of doubt, this change to your
employment with the Company does not constitute a “Termination Date” as that
term is defined in the Employment Agreement.

 

Thank you for your significant contributions to the Company and your continued
engagement and execution in this new role.

 

  Very truly yours,       /s/ Ronnie West   Ronnie West   Executive Vice
President and Chief People Officer        

  Acknowledged and Agreed:       /s/ Todd Hyatt   Todd Hyatt   Date:July 15,
2020

 

 

 

 

IHS Global Inc.

15 Inverness Way East, Englewood, CO 80112

 



 